DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-16; prior art fails to disclose or suggest, inter alia, an apparatus comprising: a first leg comprising a first inductor and a first relay, wherein the first leg is connected between the first intermediate node and an output terminal; and a second leg comprising a second inductor and a second relay, wherein the second leg is connected between the second intermediate node and the output terminal; and a controller configured to control, based on one or more current measurements for the first inductor or the second inductor, a first current of the first inductor or a second current of the second inductor to balance the first current with the second current.
Claims 17, 18, 20 and 21; prior art fails to disclose or suggest, inter alia, a system comprising: a first leg comprising a first inductor and a first relay, wherein the first leg is connected between the first intermediate node and an output terminal; and a second leg comprising a second inductor and a second relay, wherein the second leg is connected between the second intermediate node and the output terminal; and a controller configured to control, based on one or more current measurements for the first inductor or the second inductor, a first current of the first inductor or a second current of the second inductor to balance the first current with the second current.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/Primary Examiner, Art Unit 2896                          8/12/2022